Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brad Liu on 5/5/21.

The application has been amended as follows:
Claim 1:
a backplate for an electronic product, comprising: 
a backplate body comprising an elastic material and provided with an edge portion and a central portion; 
a movable portion arranged at a peripheral edge of the backplate body; and 
an ejection structure arranged on the backplate body and having a first operating state, 
wherein the ejection structure is configured to eject the edge portion of the backplate body and the movable portion in a direction away from the central ; 
wherein the ejection structure comprises a locking portion and an ejecting portion, the locking portion is arranged at a first end of the ejection structure and is configured to connect the backplate body and a front object of the electronic product, and the ejecting portion is arranged at a second end of the ejection structure and configured to move synchronously with the locking portion for ejecting the movable portion or the edge portion of the backplate body outwards; 
wherein an outer periphery of the locking portion is provided with locking threads, the ejecting portion is coaxially arranged with the locking portion and rotates synchronously with the locking portion, and a maximum diameter of the ejecting portion is larger than a diameter of the locking portion; 
wherein the locking portion of the ejection structure is cylindrical with a uniform diameter, a first portion of the ejecting portion adjacent to the locking portion is cylindrical with a diameter slightly smaller than the diameter of the locking portion, a second portion of the ejecting portion at a certain distance from the locking portion in an axial direction is in a shape of a projection, and an outer periphery of the projection is a smooth cylindrical surface; and 
wherein the projection is at least partially disposed at a periphery of the second portion of the ejecting portion, and an outer diameter of the projection gradually increases along a circumferential direction of the second portion.
Claims 4, 7-9: (canceled)Claims 11-14: (canceled)
16. (Currently Amended)  A protective cover for an electronic product, comprising a backplate for the electronic product and a frame, 
wherein the backplate for the electronic product comprises: 
a backplate body comprising an elastic material and provided with an edge portion and a central portion;
a movable portion arranged at a peripheral edge of the backplate body; and
an ejection structure arranged on the backplate body and having a first operating state,

wherein the ejection structure comprises a locking portion and an ejecting portion, the locking portion is arranged at a first end of the ejection structure and is configured to connect the backplate body and a front object of the electronic product, and the ejecting portion is arranged at a second end of the ejection structure and configured to move synchronously with the locking portion for ejecting the movable portion or the edge portion of the backplate body outwards,
wherein an outer periphery of the locking portion is provided with locking threads, the ejecting portion is coaxially arranged with the locking portion and rotates synchronously with the locking portion, and a maximum diameter of the ejecting portion is larger than a diameter of the locking portion,
wherein the locking portion of the ejection structure is cylindrical with a uniform diameter, a first portion of the ejecting portion adjacent to the locking portion is cylindrical with a diameter slightly smaller than the diameter of the locking portion, a second portion of the ejecting portion at a certain distance from the locking portion in an axial direction is in a shape of a projection, and an outer periphery of the projection is a smooth cylindrical surface
wherein the projection is at least partially disposed at a periphery of the second portion of the ejecting portion, and an outer diameter of the projection gradually increases along a circumferential direction of the second portion, and
wherein the frame is arranged at the peripheral edge portion of the backplate and forming an accommodating space with the backplate for accommodating a front object of the electronic product.
claims 5, 6: change “claim 4” to –claim 1--. 
Claim 10: change “claim 9” to –claim 1--. 


Allowable Subject Matter
Claims 1-3, 5-6, 10, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the ejection structure comprises a locking portion and an ejecting portion, the locking portion is arranged at a first end of the ejection structure and is configured to connect the backplate body and a front object of the electronic product, and the ejecting portion is arranged at a second end of the ejection structure and configured to move synchronously with the locking portion for ejecting the movable portion or the edge portion of the backplate body outwards; wherein an outer periphery of the locking portion is provided with locking threads, the ejecting portion is coaxially arranged with the locking portion and rotates synchronously with the locking portion, and a maximum diameter of the ejecting portion is larger than a diameter of the locking portion; wherein the locking portion of the ejection structure is cylindrical with a uniform diameter, a first portion of the ejecting portion adjacent to the locking portion is cylindrical with a diameter slightly smaller than the diameter of the locking portion, a second portion of the ejecting portion at a certain distance from the locking portion in an axial direction is in a shape of a projection, and an outer periphery of the projection is a smooth cylindrical surface; and wherein the projection is at least partially disposed at a periphery of the second portion of the ejecting portion, and an outer diameter of the projection gradually increases along a circumferential direction of the second portion, as set forth in the combination of the independent claims.
With respect to claim 16, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the ejection structure comprises a locking portion and an ejecting portion, the locking portion is arranged at a first end of the ejection structure and is configured to connect the backplate body and a front object of the electronic product, and the ejecting portion is arranged at a second end of the ejection structure and configured to move synchronously with the locking portion for ejecting the movable portion or the edge portion of the backplate body outwards, wherein an outer periphery of the locking portion is provided with locking threads, the ejecting portion is coaxially arranged with the locking portion and rotates synchronously with the locking portion, and a maximum diameter of the ejecting portion is larger than a diameter of the locking portion, wherein the locking portion of the ejection structure is cylindrical with a uniform diameter, a first portion of the ejecting portion adjacent to the locking portion is cylindrical with a diameter slightly smaller than the diameter of the locking portion, a second portion of the ejecting portion at a certain distance from the locking portion in an axial direction is in a shape of a projection, and an outer periphery of the projection is a smooth cylindrical surface wherein the projection is at least partially disposed at a periphery of the second portion of the ejecting portion, and an outer diameter of the projection gradually increases along a circumferential direction of the second portion, and wherein the frame is arranged at the peripheral edge portion of the backplate and forming an accommodating space with the backplate for accommodating a front object of the electronic product, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Leverger (US 10124744) in view of Ostergren (US 20100322743) and Medgyes (US 20030145437), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841